IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS .
EASTERN DIVISION

Lisa L. Brewer, Plaintiff
Vv.

_, PC Connection, Inc., d/b/a

- Connection, a corporation;

Garry Hickerson, individually;

Jeff Hiromura, individually; -

Ed Tucker, individuaily;

Craig Lance,. individually; and.

Rick Giligan, individually; .-. .
Defendants

COMPLAINT
Plaintiff Lisa L. Brewer, by and through her attorney Ellen A. Yearwood of Yearwood
. and Associates, Ltd, in support of her Complaint, states: a
PARTIES
A Plaintiff is an individual with her principal place of residence in Elk Grove Village,
Cook County, Hlinois. | | |
2. Defendant PC Connection, Inc., doing business as Connection, is incorporated in
Delaware, The location: at which all t the events were based relevant to this Complaint i is
Schaumburg, Cook County; {linots. | Defendant has numerous employes in Schaumburg and,
Oo does business there, for purposes of j jurisdiction and venue in this matter.
3. All the individual defendants are management ennployees of Defendant PC Connection,
Inc., [hereinafter “Connection” based in Schaumburg, Illinois.
‘JURISDICTION AND VENUE

_ 4, This action is brought pursuant to Title VII of the Civil Rights Act of 1964; 42 U.S.C.
Sec. 1981, as amended by 42 U.S.C. Sec. 2000¢, ef seq.: the Age Discrimination in Employment -
Act of 1967, 29 U.S.C. Sections 621-634 et seq,; the Civil Rights Attorney’s fees Awards Act of
1976, 42 U.S.C. Sec. 1988: and the Fair Labor Standards Act of 1938, 29 U.S.C. Sec. 216(b) and
Sec. 626(b). |

5. This action is further brought pursuant to the Hlinois Human Rights Act, 775 ILCS 5/1-

101 ef seq. |
| 6. This Court has original jurisdiction over this matter pursuant to 28 U.S.C. Sections

1331 and 1343 as it is a civil rights action arising under the laws of the United States. |

7. This Court has pendant jurisdiction over the additional claims in this matter pursuant to
Federal Rule of Civil Procedure Rule 18(a) which allows joinder of as many claims as a party has
against an opposing party.

8. Venue is proper under 28 U.S.C. Sec. 1391(b) as all the events giving rise to this cause
of action occurred in this district.

FACTS

9. Plaintiff Lisa Brewer was hired as an inside sales account manager working out of the
Schaumburg, Illinois, office of Defendant Connection starting July 11, 2016.
| 10. During Brewer’s employment at Connection:

(A) She was denied access to eligible key accounts, both prospected accounts and
others, and as a result, was denied the opportunity to earn valuable commissions.
' (B) She was denied her bonus as the November 2016 Contest Winner by manager

Jeff Hiromura.

(C) She was denied buying accounts and leads from her manager compared to
others with the same title and job responsibilities as she.
(D) She was denied her earned overtime pay by managers Jeff Hiromura and
Garry Hickerson. | |
-” (E) She was denied offsite meetings with management which were granted to
others. | |
(F} She was denied her sales and commission on the Hamlin purchase order in
May 2017 by managers Garry Hickerson and jeff Hiromura.
(G) She was denied a promotion, once in March ‘April and again in June 2017, by
managers Hickerson and Hiromura. |
(H) She was denied help and resouices and information by managers Hickerson |
arid Tucker on numerous dates, specifically:
(1} Hickerson avoided helping her while helping others,
(2) Hickerson and Hiromura refused her the ability to self-approve quotes, -
a time saving function given to others, |
(3) Her accounts to be deleted were not deleted at all or not timely deleted
_ compared to others,
(4) Her manager regularly led customer calls to support others but only
once with Brewer, and then only after she complained to HR in May, 2017,
| (5) She was never officially informed of the site wide mentoring program
which was held without her by manager Hiromura, _
(6) She was never informed nor invited to exclusive vendor hunches

controlled by manager Hickerson,
(7) She was never promoted nor even teamed, and
(8) Management allowed or encouraged employee Jared Pexa to
underperform or sabotage her high value storage opportunities with R&R Bindery and North East
Community Action without any action taken against Pexa, but Brewer was downrated as a result:
(G) She was more strictly held to attendance policies while others flagrantly
abused them without action taken.
| (H) She was more strictly held to call metric policies, in some cases
counterproductive to sale success, compared to others.
(I) She was rated low on performance reviews, starting in training and continuing,
compared to others who performed similarly.
(J) She was put on an escalated level 3 performance improvement plan based on a
false ethics violation in retaliation for complaining to Human Resources department.
(KX) Her co-workers were credited and praised for sales to friends and family even
though sales to friends and family were against company policy per the July 2016 new hire email.
(L) She was reprimanded and harassed by management on multiple dates.
11. Brewer complained of disparate treatement to Connection’s HR department in May,
2017.
12. After she complained, she was retaliated against in that: |
(A) She was required to do daily redundant documentation on the Hiromura Cail
Plan of Nov. 2016, which was not required of others,
_ (B) Her sales successes were under-reported or circulated with errors repeatedly.

(C) Rick Giligan implemented a new higher call metrics requirement effective
July 3, 2017, that was not enforced against others.

(D) On July 27, 2017, Brewer was suspended from her job, humiliated in front of
her co-workers, and management confiscated her personal USB drive. They also sent her work
computer to headquarters in NH for data analysis, when they had never done that before. .

(E) On July 28, 2017, Brewer was terminated.
13. EEOC issued a Dismissal and Notice of Rights to Brewer dated March 29, 20.19, copy
attached as Exhibit A, on Charge 440-2017-05625, which alleged Title VII discrimination bases

race, sex, retaliation, and age. See copy of Charge attached as Exhibit B.

COUNT 1 - RACE DISCRIMINATION, SEC. 1981, AGAINST CONNECTION

14, Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her race, black.

15. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages; income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Sec. 1981.
committed by Connection.

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: | |

- A. Compensatory damages in the amount of five hundred thousand dollars ($5 00,000.00):

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
_ and either the position she should have been promoted to OR front pay to make Plaintiff whole; |
C. Punitive damages;
D. Reasonable attorney’s fees and costs of this suit: and

E, Such further relief as this Court deems just.

COUNT IT - RACE DISCRIMINATION, SEC, 1981, AGAINST HICKERSON
16. Plaintiff Ms. Brewer re-alleges the allegations of sections 1 ~13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager Garry Hickerson,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her race, black.
| 17. Brewer has suffered extreme mental anguish and embarrassment before her friends
~ and family, has lost wages, income,, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Sec. 1981
committed by Hickerson.
WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Hickerson:
A, Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);
B. Back pay, pre- and post-judgment interest, lost benefits, lost i increases and promotions,
and either the position she should-have been promoted toOR front pay to make Plaintiff whole;
C. Punitive damages;
_D. Reasonable attorney’s fees and costs of this suit; and

E, Such further relief as this Court deems just.
COUNT II - RACE DISCRIMINATION, SEC. 1981, AGAINST HIROMURA
18. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager J eff Hiromura,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her race, black.
19. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income,, benefits, and opportunity for advancement, and has been’
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Sec. 1981
committed by Hiromura.
_ WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Hiromura: |
A. Compensatory damages in the amount of five hundred thousand doHars ($500,000.00);
~ B. Back pay, pre- and post-judement interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;
C. Punitive damages; |
D. Reasonable attorney’s fees and costs of this suit; and |

E. Such further relief as this Court deems just.

COUNT IV - VI - RACE DISCRIMINATION, SEC. 1981, AGAINST TUCKER
20. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information

and belief, Brewer was ignored, harassed, denied support from her manager Ed Tucker,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her race, black.

21. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income,, benefits, and opportunity for advancement, and has. been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Sec. 1981
committed by Tucker. | |

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Tucker: |

A, Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost i increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

. C. Punitive damages;

D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT V - RACE DISCRIMINATION, SEC. 1981, AGAINST LANCE
22. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager Craig Lance,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her race, black,
23. Brewer has suffered extreme mental anguish and embarrassment before her friends

and family, has lost wages, income,, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Sec. 1981
‘committed by Lance. |

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Lance: | |

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages;

D. Reasonable attorney’s fees and costs of this suit and

E. Such further relief as this Court deems just.

COUNT VI - RACE DISCRIMINATION, SEC. 1981, AGAINST GILIGAN

24, Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager Rick Giligan,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her race, black.

25. Brewer has suffered extreme mental anguish and embarrassment before her friends |
and family, has lost wages, income,, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Sec. 1981
committed by Giligan. | |

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following

relief against Giligan:
A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages;

D. Reasonable attorney’s fees and costs of this suit; and _

FE. Such further relief as this Court deems just.

COUNT VII - AGE DISCRIMINATION, ADEA, AGAINST CONNECTION

26. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her age, over 40.

27. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Age
Discrimination in Employment Act committed by Connection.

WHEREF ORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: |

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages;

10
D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT VIII - AGE DISCRIMINATION, ADEA, AGAINST HICKERSON
28. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager Garry Hickerson,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her age, over
40. | |
29. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been -
‘unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Age
Discrimination in Employment Act committed by Hickerson.
WHEREFORE, Plaintiff Brewer respectfully: requests this Court to order the following
relief against Hickerson:
A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);
B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;
| C. Punitive damages;
D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems Just.

i]
COUNT IX - AGE DISCRIMINATION, ADEA, AGAINST HIROMURA

30. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
_ and belief, Brewer was ignored, harassed, denied Support from her manager Jeff Hiromura, —
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her age, over
40.

31. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
‘unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Age
Discrimination in Employment Act committed by Hiromura.

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Hiromura:

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00); .

B. Back pay, pre- and. post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have'been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages; |

D, Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT X - AGE DISCRIMINATION, ADEA, AGAINST TUCKER
32. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information

and belief, Brewer was ignored, harassed, denied support from her manager Ed Tucker,

12
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her age, over |
40.
33. Brewer has suffered extreme mental anguish and embarrassment before her friends
_ and family, has lost wages, income, benefits, and opportunity for advancement, and has been _
unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Age
Discrimination in Employment Act committed by Tucker. |
WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Tucker:
A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);
B. Back pay, pre- and post-judgment interest, lost benefits, lost i increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;
C. Punitive damages;
_D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT XI - AGE DISCRIMINATION, ADEA, AGAINST LANCE
32. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager Craig Lance,
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,

was humiliated in front of her co-workers, and eventually terminated, because of her age, over

40.

13
33. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the.ordinary pleasures of everyday life, due to the violation of the Age
Discrimination in Employment Act committed by Lance. |

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Lance: | |

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages; |

D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT XH - AGE DISCRIMINATION, ADEA, AGAINST GILIGAN .

34. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her manager Rick Giligan, ©
downrated, had her sales stolen from her, had her overtime pay denied, had her bonus denied,
was humiliated in front of her co-workers, and eventually terminated, because of her age, over
40,

35. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been .

unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Age

14
Discrimination in Employment Act committed by Giligan.

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the folowing
relief against Giligan:

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C, Punitive damages; |

_ D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

| COUNT XH - RACE DISCRIMINATION, TITLE VII, AGAINST CONNECTION
| 36. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her race, black. .

37. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Title VI
committed by Connection.

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: |

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

‘15
B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages; |

D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT XIV - SEX DISCRIMINATION, TITLE VIL, AGAINST CONNECTION |

38. Plaintiff Ms. Brewer re-alleges the allegations of sections 1- 13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales. stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her sex, female. |

39. Brewer has suffered extreme mental anguish and embarrassment before her friends
and 4 family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Title VIT
committed by Connection,
| WHEREF ORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection:

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00):

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages; | |

D. Reasonable attorney’s fees and costs of this suit; and

16
E. Such further relief as this Court deems just.

COUNT XV - RACE DISCRIMINATION, IHRA, AGAINST CONNECTION

40. Plaintiff Ms, Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, .had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her race, black.

41. Brewer has suffered extreme mental anguish and embarrassment before hex friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Illinois Human
Rights Act committed by Connection.

WHEREF ORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: | .

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages; | |

D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT XVI - SEX DISCRIMINATION, HRA, AGAINST CONNECTION

42. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information

17
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her sex, female.
43, Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
“unable to enjoy the ordinary pleasures of everyday life, due to the violation of the [linois Human
Rights Act committed by Connection. — .
WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: | |
A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);
B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,

and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages;
_D. Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

| COUNT XVII - AGE DISCRIMINATION, IHRA, AGAINST CONNECTION

| 44, Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because of her age, over 40.

45. Brewer has suffered extreme mental anguish and embarrassment before her friends

18
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Illinois Human
Rights Act committed by Connection,

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: |

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

| C. Punitive damages: | |
D. Reasonable attorney’s fees and costs of this suit; and .

E. Such further relief as this Court deems just.

COUNT XVIII — RETALIATION, TITLE VU, AGAINST CONNECTION
46, Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
- and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because she complained of disparate treatment to
the Tuman Resources department.

47. Brewer has suffered extreme mental anguish and embarrassment before her friends

and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of Title VII

committed by Connection.

19
WHEREFORE, Plaintiff Brewer respectfully requests this Court.to order the following
relief against Connection:

A. Compensatory damages in the amount of five hundred thousand doilars ($500,000.00);

B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole;

C. Punitive damages;

D, Reasonable attorney’s fees and costs of this suit; and

E. Such further relief as this Court deems just.

COUNT XIX - RETALIATION, IHRA, AGAINST CONNECTION

48. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-13 above. On information
and belief, Brewer was ignored, harassed, denied support from her managers, downrated, had her
sales stolen from her, had her overtime pay denied, had her bonus denied, was humiliated in front
of her co-workers, and eventually terminated, because she complained of disparate treatment to
the Human Resources department. |

49. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
~ unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Ilincis Human
Rights Act committed by Connection.

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following

rélief against Connection: |

A. Compensatory damages in the amount of five hundred thousand dollars ($500,000.00);

20.
B. Back pay, pre- and post-judgment interest, lost benefits, lost increases and promotions,
and either the position she should have been promoted to OR front pay to make Plaintiff whole; ~
_C, Punitive damages; |
D. Reasonable attorney’s fees and costs of this suit; and -

E, Such further relief as this Court deems just. -

COUNT XX - UNPAID OVERTIME - ADEA and FLSA - AGAINST CONNECTION

50. Plaintiff Ms. Brewer re-alleges the allegations of sections 1-1 3 above. On information
and belief, Brewer was denied overtime pay she had worked despite others being paid for
overtime worked. |

51. Brewer has suffered extreme mental anguish and embarrassment before her friends
and family, has lost wages, income, benefits, and opportunity for advancement, and has been
unable to enjoy the ordinary pleasures of everyday life, due to the violation of the Age
Discrimination in Employment Act and the Fair Labor Standards Act by Connection.

WHEREFORE, Plaintiff Brewer respectfully requests this Court to order the following
relief against Connection: | |

A. Compensatory damages in the amount of the overtime pay to which she is entitled:

_ B. Liquidated damages in the same amount as the overtime pay to which she is entitled;

and

C, Reasonable attorney’s fees and costs of this suit; and
“e Se etait iteee sepene.

DB: Such further sete as this Coutt deemisjust

aks L. BREWER

 

 

y IFICATION BY CERTIFICATION ao

7 The undersigned, being fully aware sof the penalties for: petury under the Federal Code: of

Civil Procedure and the Illinois Code of Civil Procedure, certifies that she has tead the :

allegations of the foregoing Complaint and that they are true and correct, except those made on
Anforteation and belief, and. asto those, t that she: ye tren to be true arid correct,

  

 

 

 

 

“Yesrwood and Ass

    

eiates, Lia’
636 &, River Rd, Suite 104 _
Des Plaines 11.0016 es i
| 847-824-0358 pb, SAT ASGETE fax t
Parwoug: Assoc yah a 4
He GLH346 :
' i :

 
 

 

Natonisiiig US EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

   

 

 

Nort CE OF RIGHTS _

2 Foy Lisa L. Brewor “ “From: ‘Chicago District Olfice

   

 

   

4900 Albany Ct: , a, _ §00 West Madison St
_ Elk Grove Village, He so007 BN Suite 2000
Ce Chicago, [f 60661
. CI} Gn:bohaif of peison(s) agg ' age identi I
ee etnies INFIDENTIAL (29 CFR S16017(a) nie ae si
‘EEOC Charge No. co , oe - “BE presente Bo OS ee , Telephone No.

’ Janel. Smith,

 

“ qo2017-5606 AMENDED —__tovestigator (ata) acoat36
THE EEOC IS CLOSING [TS FILE ‘ON. THIS: CHARGE FOR THE. FOLLOWING REASON: wr )
(). The facts: aleged inthe change | fail ta-statea claitn ‘under: any of the statute’ enforced by the EEOC.

 

 

ne pn “Your aegatone ic: involve asaya defied by the: Ariericdns with Disbities Ach

The Risspondent cigoys| lees than ihe required: number af employees ¢ ors: not otherwise covered by tha statutes.

  

“Your: charge was not tit ly leat ‘with EEOC: ‘in ather words you waited too long after the date(s) of the: alleged
disorimination tofile yourcharge. _

bu

[x ‘The EEOC | fasues the wang determination: Based upon. its: investigation, the: EEOC is unable to ‘conclude that the
—_ ‘inforifiation obtained : establishes violations of the statutes. This does riot certify that-the respondent is.in: compliance with

wt ‘the statutes. No finding is made. ag to any other issues that might ba-construed as having been ralsed by this charge.

Cc] The BEOO: nae adopted the andra ofthe wiate er local fair emmplayment pears agency that at veetigated this charge.

tI Other (beefy state

 
 

‘a NOTICE OF SuIT RIGHTS -
' (See the additional information attached’ 6 this: form J

va with Disabilities Act, the Genetic: Information: Nendiscrimination Act, or the Age

A erinaton in Emip ment Act: This-will be the only notice-of dismissal and of your right to‘sue that we will send you.

You may file-a lawsuit against the respondent(s) under federal law based ‘on-this charge in federal or state. court. Your.

— Jawsuit must be filed WITHIN. 90°;DAYS of your receipt of this: notice; or your right to sue baséd on thie charge will be
lost ae time lity for

filing suit banat ¢ an a claim, cadet state law may be different }:

   
    
  
      
    
 

 

  

years (3 years sori: violations). of. the:
alleged EPA ' idan melit.. This:
before you file suitr may tot be. collectible.

   

f On behalf of the Commission

3 Lolo

at backpay due-for any violations that occurred t more than 2 years (3: fears ee

 

 

  

Enolosuresis) Julianne Bowman, (Date teited) "
District Director ~
ect Connections, Inc. . |
-_ . clo Gregory H. Andrews, Esq.
Jackson Lewis

150 N. Michigan, Ave., Suite 2500
Chicage, IL 60601
EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION ——_.._ | Charge Presented To: Agency(les) Charge No(s): .
This form is affected by tha Privacy Act of 1874. See enclosed Privacy Act: J ‘FEPA , AMENDED
Stalement and other Information before completing this form. © : : :
—— a | [X] eeoc 440-2017-05625
lilinois Department Of Human Righ ae and EEOC

 

  
   

 
   

State orfocatAgency,#any

   

 

Name (indicate Mr., Ms., Mrs.) oo . Home Phone fine ‘Area Coda} Date of Birth
Ms. Lisa L. Brewer | (847) 301-8667 4970
; Street Address uo City, State andZIP Cade a ,

1900 Albany Ct, Elk Grove Village, !L 60007

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committes, or State or Local Government Agency That | Believe
Diseriminated Against Me or Others. {mare than two, list under PARTICULARS below.) -- . .

Neme . . ; oo _ LP Ne, Empioyeas, Members | Phone No. (include Arse Cove}
‘CONNECTION INC. . S00 orMore j (800) 800-0014

| SteetAddress - City, State and ZIP ode a

915 National Parkway, Suite 915-10, Schaumburg, IL 60173

 

 

 

 

 

 

Name : — 1 No, Emptoyees, Mambers | Phone No. (include Anaa Code)

 

 

 

SteetAddress co City, State and ZIP Code.

 

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] race [~]coor [x] sex  [__] reucion [7 | naTionaLonicin. : 40-05-2017

RETALIATION [Dx] AGE T | DISABILITY .- [| GENETIC INFORMATION

[__] other | ob [—_] conninuine Action
TRE PARTICULARS ARE (if additional paper is needad, attach exira sheal{s)): . . co
| was hired by Respondent on or about July! 11, 2016 as an Account Manager. During my
- employment, | was subjected to different terms and conditions of employment than my non-Bilack
female and younger co-workers, including, but not limited to, training, assistance, resources, remote
access, onsites, overtime, buying accounts/leads, promotions, vendor events, attendance, use of
| USB drive, disciptine, and performance improvement plans. twas also subjected to racial
stereotypes regarding my appearance. | complained to Respondent on multiple occasions.
Subsequently, | was discharged. Subsequent to filing this charge with the EEOC, Respondent has
contested my unemployment benefits. oo ' . :

DISGRIMINATION BASED ON (Chock appropriate box{es).}

 

 

| believe | have been discriminated against because of my race and sex, Black female, and in
retaliation for engaging in protected activity, in violation of Title Vil of the Civil Rights Act of 1964, as
amended. | also believe | have been discriminated against because of my age, 47 (DOB: 1970}, and in-
retaliation for engaging in protected activity, in violation of the Age Discrimination in Employment

Act of 1967, as amended. 7 :

I want this charge filed with both the EECC and the State or focal Agency, If any. 1 | NOTARY — When necessary for State and Local Agency Requirements —

wil advise the agencias if! change my address or phone number and | will oo .

cooperate fully with them in the processing of my charge In accordance with thelr : __ :

procedures. — __} | swear or affirm that | have read ttie above charge and that It is true to

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief. ,
: , Ss : . : . . SIGNATURE OF COMPLAINANT ~

nh (>win— __ | SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

(month, day, year.

 

 

 

 

“pet.

 

  

 

 

- Date Charging Party Signature |

 

 

 
